

116 HR 3035 IH: Classroom to Careers Act of 2019
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3035IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Mr. McGovern (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Federal Work-Study program to permit institutions of higher education to use their
			 Federal work-study allocations for full-time, off-campus cooperative
			 education and work-based learning.
	
 1.Short titleThis Act may be cited as the Classroom to Careers Act of 2019. 2.Grants for Federal Work-Study programs for full-time, off-campus cooperative education and work-based learning (a)PurposeIt is the purpose of this Act, and the amendments made by this Act, to enable, expand, and enhance the use of Federal work-study by students for part-time and full-time, off-campus cooperative education and other work-based learning experiences with nonprofit, government, and for-profit employers.
 (b)Grants for Federal Work-Study programsPart C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.) is amended— (1)in section 441(a), by striking part-time; and
 (2)in section 443— (A)in subsection (b)(1), by striking part–time;
 (B)in subsection (c)— (i)in paragraph (1)—
 (I)by striking program of part-time employment and inserting the following:  program—(A)of employment;  (II)by inserting or after subsection (b)(3);; and
 (III)by adding at the end the following:  (B)of full-time employment of its cooperative education students—
 (i)in work for a private for-profit organization under an arrangement between the institution and such organization that offers cooperative education and with the requirements of subparagraphs (A) through (D) of subsection (b)(1) and subsection (b)(3) for not longer than a 6-month period (which period may be completed non-consecutively, including during summer and intercession periods); and
 (ii)who may participate in more than one work period described in clause (i) during the course of the students' enrollment;; and
 (ii)in paragraph (4), by inserting and complement and reinforce the educational goals or career goals of each student receiving assistance under this part after relevant; and
 (C)by adding at the end the following:  (f)Career pathwaysAn institution that operates a work-study program under this part may align participation in the program with the requirements of career pathways as defined in section 3 of the Workforce Innovation and Opportunity Act.
 (g)Cooperative educationIn this section, the term cooperative education means the provision of alternating or parallel periods of academic study and work-based learning or public or private employment to give students work experiences related to their academic or occupational objectives and an opportunity to earn the funds necessary for continuing and completing their education..
					